 

Exhibit 10.2

 

PROMISSORY NOTE

 

$75,000,000.00

 

February 13, 2008

 

                FOR VALUE RECEIVED, BEHRINGER HARVARD OPPORTUNITY OP I, LP, a
Texas limited partnership, BEHRINGER HARVARD BOWEN ROAD LP, a Delaware limited
partnership, BEHRINGER HARVARD WHITEWATER, LLC, a Delaware limited liability
company, BEHRINGER HARVARD LAS COLINAS LP, a Delaware limited partnership,
BEHRINGER HARVARD BENT TREE LP, a Delaware limited partnership, BEHRINGER
HARVARD AUGUSTA LP, a Delaware limited partnership, BEHRINGER HARVARD NORTHPOINT
LP, a Delaware limited partnership, and BEHRINGER HARVARD REGENCY LP, a Delaware
limited partnership (collectively, “Borrowers”) hereby jointly and severally,
promise to pay to the order of BANK OF AMERICA, N.A., a national banking
association (“Lender”) under that certain Credit Agreement (defined below) among
Borrowers, Bank of America, N.A., a national banking association (together with
any and all of its successors and assigns, “Administrative Agent”), as
Administrative Agent for the ratable benefit of the Lenders from time to time
made  a party to that certain Credit Agreement (the “Credit Agreement”) dated of
even date herewith, without offset, in immediately available funds in lawful
money of the United States of America, at Administrative Agent’s Office as
defined in the Credit Agreement, the principal sum of up to SEVENTY FIVE MILLION
AND NO/100 DOLLARS ($75,000,000.00) (or the unpaid balance of all principal
advanced against this Note, if that amount is less), together with interest on
the unpaid principal balance of this Note from day to day outstanding as
hereinafter provided.

 

1.             Note; Interest; Payment Schedule and Maturity Date.  This Note is
one of the Notes referred to in Credit Agreement and is entitled to the benefits
thereof.  The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Credit Agreement.  Accrued unpaid
interest shall be due and payable at the times and at the interest rate as set
forth in the Credit Agreement until all principal and accrued interest owing on
this Note shall have been fully paid and satisfied.  Any amount not paid when
due and payable hereunder shall, to the extent permitted by applicable Law, bear
interest at the Past Due Rate, as set forth in the Credit Agreement.

 

2.             Guaranty; Loan Documents.  The obligations of Borrowers under
this Note are secured by the Security Documents (as defined in the Credit
Agreement) and guaranteed, in whole or in part, by the Guaranty (whether one or
more, as defined in the Credit Agreement).

 

3.             Defaults.

 

(a)           It shall be a default (“Default”) under this Note and each of the
other Loan Documents if (after giving effect to any applicable notice, grace or
cure periods) (i) any principal, interest or other amount of money due under
this Note is not paid in full when due, regardless of how such amount may have
become due; (ii) any covenant, agreement, condition,

 

1

--------------------------------------------------------------------------------


representation or warranty herein or in any other Loan Documents is not fully
and timely performed, observed or kept; or (iii) there shall occur any default
or event of default under the Deed of Trust or any other Loan Document.  Upon
the occurrence and during the continuation of a Default, Administrative Agent,
on behalf of Payee and the other Lenders, (as defined in the Loan Agreement)
shall have the rights to declare the unpaid principal balance and accrued but
unpaid interest on this Note, and all other amounts due hereunder and under the
other Loan Documents, at once due and payable (and upon such declaration, the
same shall be at once due and payable), to foreclose any liens and security
interests securing payment hereof and to exercise any of its other rights,
powers and remedies under this Note, under any other Loan Document, or at Law or
in equity.

 

(b)           All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent, on behalf of Payee and the other Lenders,
provided for in this Note and in any other Loan Document are cumulative of each
other and of any and all other Rights at Law or in equity.  The resort to any
Right shall not prevent the concurrent or subsequent employment of any other
appropriate Right.  No single or partial exercise of any Right shall exhaust it,
or preclude any other or further exercise thereof, and every Right may be
exercised at any time and from time to time.  No failure by Administrative
Agent, Payee or the other Lenders to exercise, nor delay in exercising any
Right, including but not limited to the right to accelerate the maturity of this
Note, shall be construed as a waiver of any Default or as a waiver of any
Right.  Without limiting the generality of the foregoing provisions, the
acceptance by Payee from time to time of any payment under this Note which is
past due or which is less than the payment in full of all amounts due and
payable at the time of such payment, shall not (i) constitute a waiver of or
impair or extinguish the right of Administrative Agent, on behalf of Payee, to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.

 

(c)           If any holder of this Note retains an attorney in connection with
any Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if any Borrower sues any holder
in connection with this Note or any other Loan Document and does not prevail,
then Borrowers agree to pay to each such holder, in addition to principal,
interest and any other sums owing to Payee hereunder and under the other Loan
Documents, all costs and expenses incurred by such holder in trying to collect
this Note or in any such suit or proceeding, including, without limitation,
attorneys’ fees and expenses, investigation costs and all court costs, whether
or not suit is filed hereon, whether before or after the Maturity Date, or
whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrowers or Guarantor or endorser or any other
person primarily or secondarily liable hereunder.

 

4.             Heirs, Successors and Assigns.  The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit Borrowers to assign the Loan except as
otherwise permitted under the Loan Documents.  As further provided in the Loan
Agreement, Payee may, at any time, sell, transfer, or assign all on a portion of
its

 

2

--------------------------------------------------------------------------------


interest in this Note, the Deed of Trust and the other Loan Documents, as set
forth in the Loan Agreement.

 

5.             General Provisions.  Time is of the essence with respect to
Borrowers’ obligations under this Note.  If more than one person or entity
executes this Note as a borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.  Each
Borrower on behalf of itself and all sureties, endorsers, guarantors and any
other party now or hereafter liable for the payment of this Note in whole or in
part, hereby (a) waives, to the extent permitted by applicable Laws, demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document or are required by applicable Law), filing of suit and
diligence in collecting this Note or enforcing any of the security herefor;
(b) agrees to any substitution, subordination, exchange or release of any such
security or the release of any party primarily or secondarily liable hereon;
(c) agrees that neither Administrative Agent nor Payee or any Lender shall be
required first to institute suit or exhaust its remedies hereon against such
Borrower or others liable or to become liable hereon or to perfect or enforce
its rights against them or any security herefor; (d) consents to any extensions
or postponements of time of payment of this Note for any period or periods of
time and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and
(e) submits (and waives all rights to object) to non-exclusive personal
jurisdiction of any state or federal court sitting in the city and county, and
venue in the city or county, in which payment is to be made as specified in
Section 1 of this Note, for the enforcement of any and all obligations under
this Note and the Loan Documents; (f) waives the benefit of all homestead and
similar exemptions as to this Note; (g) agrees that their liability under this
Note shall not be affected or impaired by any determination that any security
interest or lien taken by Administrative Agent, on behalf of Payee and the other
Lenders, to secure this Note is invalid or unperfected; and (h) hereby
subordinates any and all rights against such Borrower and any of the security
for the payment of this Note, whether by subrogation, agreement or otherwise,
until this Note is paid in full.  A determination that any provision of this
Note is unenforceable or invalid shall not affect the enforceability or validity
of any other provision and the determination that the application of any
provision of this Note to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to other persons or circumstances.  This Note may not be amended except in
a writing specifically intended for such purpose and executed by the party
against whom enforcement of the amendment is sought.  Captions and headings in
this Note are for convenience only and shall be disregarded in construing it. 
THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED
BY TEXAS LAW (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE
UNITED STATES FEDERAL LAW.

 

6.             Notices.  Any notice, request, or demand to or upon Borrowers,
Administrative Agent or Payee shall be deemed to have been properly given or
made when delivered in accordance with the Loan Agreement.

 

7.             No Usury.  It is expressly stipulated and agreed to be the intent
of Borrowers, Administrative Agent and all Lenders (including Payee) at all
times to comply with applicable

 

3

--------------------------------------------------------------------------------


state law or applicable United States federal law (to the extent that it permits
a lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents.  If applicable
state or federal law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if the exercise by Administrative Agent, on behalf of
the Lenders, of the option to accelerate the Maturity Date, or if any prepayment
by Borrowers results in Borrowers having paid any interest in excess of that
permitted by applicable law, then it is Administrative Agent’s and each Lender’s
(including Payee’s) express intent that all excess amounts theretofore collected
by Administrative Agent’s and each Lender (including Payee) shall be credited on
the principal balance of this Note and all other indebtedness and the provisions
of this Note and the other Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid or agreed to be paid to
Lenders (including Payee) for the use, forbearance, or detention of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the maximum lawful rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers have duly executed this Note as of the date first
above written.

 

 

 

BORROWERS: 

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP I, LP, a Texas limited partnership

 

 

 

 

 

By:

BHO, Inc., a Delaware corporation, its general partner

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President-Corporate Development & LegalSecretary

 

 

 

  

 

 

BEHRINGER HARVARD BOWEN ROAD LP,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

 

 

BEHRINGER HARVARD WHITEWATER, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Secretary

 

 

 

 

 

 

BEHRINGER HARVARD LAS COLINAS LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

5

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD BENT TREE LP,

 

a Delaware limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate

 

 

Development & Legal and Secretary

 

 

 

 

BEHRINGER HARVARD AUGUSTA LP,

 

a Delaware limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate

 

 

Development & Legal and Secretary

 

 

 

 

BEHRINGER HARVARD NORTHPOINT LP,

 

a Delaware limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate

 

 

Development & Legal and Secretary

 

 

 

 

BEHRINGER HARVARD REGENCY LP,

 

a Delaware limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate

 

 

Development & Legal and Secretary

 

6

--------------------------------------------------------------------------------